Citation Nr: 0911087	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in October 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran's right knee does not manifest extension limited 
to 30 degrees or more, any nonunion of the tibia and fibula 
with loss motion requiring a brace, or any recurrent 
subluxation or lateral instability upon examination at any 
time during the period on appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.30, 4.71a, Diagnostic 
Code 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  Even so, diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2004 the Veteran filed a claim of entitlement to 
service connection for a right knee condition.  In a January 
2005 rating decision the Veteran was granted entitlement to 
service connection for osteoarthritis and chondromalacia of 
the right knee and assigned an evaluation of 30 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5261, effective July 16, 2004, the date of the Veteran's 
initial claim of entitlement to service connection.  The 
Veteran appealed this initial evaluation of his right knee 
condition claiming that it is more severe than contemplated 
by a 30 percent disabling evaluation.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 20 
degrees is rated 30 percent disabling; extension of the leg 
limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.
Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

In November 2004 the Veteran underwent a private x-ray 
examination.  The examination revealed hypertrophic changes 
of the periarticular area, narrowing of the joint spaces, and 
patellar chondromalacia of the right knee.  The physician who 
interpreted the x-ray diagnosed the Veteran with 
chondromalacia of patella and osteoarthritis of the knee.

In December 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The veteran reported that he 
had residual pain since the in-service accident that was 
moderate in nature that day.  He stated the pain increased at 
least one time per week for about three hours.  He states the 
pain is worse with walking and standing.  He could reduce his 
pain to mild by taking Naproxen.  He also reported that he 
could move the knee but it fatigued within five minutes of 
walking.  He also had difficulty climbing stairs and used a 
cane and knee brace.  The examiner indicated that the Veteran 
had osteoarthritis and chondromalacia of patella of the right 
knee.  Upon examination, the Veteran's right knee had a range 
of motion of 95 degrees of flexion and 15 degrees of 
extension.  It was noted that the range of motion and/or 
function of the right knee was additionally limited by 
fatigue and lack of endurance with repetitive use.

Upon VA examination in April 2005, the Veteran reported that 
he was receiving physical therapy in both his knees for 
alleviation of residual pain.  He had recently been told that 
he may need another surgery due to severe degenerative joint 
disease.  The Veteran reported pain that affected him almost 
daily and that was 7/10 in intensity.  He also stated that 
his pain was accompanied by weakness, stiffness, swelling, 
locking, instability, fatigability and lack of endurance for 
ambulation.  The Veteran was taking tramadol 50 mg. p.o. as 
well as naproxen 550 mg. p.o. b.i.d., with mild relief.  He 
indicated that periods of flare-ups occurred weekly with a 
duration of three to four hours and pain of 9/10.  Prolonged 
standing and ambulation exacerbated the pain.  Pain was 
alleviated by taking medications and elevating his legs.  
Additional functional limitation during flare-ups consisted 
of limitation in the ability to ambulate. The Veteran walked 
with a one-point cane.  Recurrent subluxation and dislocation 
were denied.  The Veteran was noted to be retired and 
independent in self-care and activities of daily living.  

Physical examination revealed the ability to flex from 0 to 
120 degrees with pain during the last 30 degrees.  There was 
extension of 0 degrees with pain during the last 10 degrees.  
Instability test for varus-valgus and anterior-posterior 
stress test was negative.  McMurray's test was negative but 
there was tenderness upon palpation at the peripatellar area.  
Crepitance was also noted upon repetitive flexion and 
extension.  There was a positive grinding test.  Repetitive 
squatting elicited pain and grimacing as well as evidence of 
weakness.  Weakness was the major factor observed since he 
was unable to rise from the squatting position due to 
weakness.  There was no evidence of edema, effusion or 
redness.  It was noted that X-ray result in 2003 showed 
chondromalacia patella and that an April 2005 X-ray result 
indicated chondrocalcinosis, severe.  The diagnoses were 
patellofemoral dysfunction, status-post right quadriceps 
muscle rupture (as seen in the medical record), meniscal 
injury, and degenerative joint disease.  

An August 2006 private radiologist's report indicated that 
the Veteran had a Baker's cyst measuring 1.66 cm. on the 
right.  
 
In December 2007 the Veteran was afforded a VA C&P 
examination.  The Veteran reported that he always used a 
cane, that he was unable to stand for more than a few 
minutes, unable to walk more than a few yards and that he had 
locking episodes daily or more often, constant effusion, 
swelling, tenderness, limitation of motion. pain, weakness 
and stiffness.  He reported that there was no instability, 
giving way, dislocation, or subluxation.  He indicated that 
he had severe weekly flare-ups which lasted for hours and 
rendered him unable to ambulate long distances.  During the 
examination, pain intensity was noted to be 2-3/10.  

Upon physical examination, there was no instability or 
subluxation of the right knee.  The examiner noted that the 
Veteran reported an occasional locking sensation.  There was 
no ankylosis of the joint.  The range of motion of the right 
knee was 110 degrees of active flexion with pain beginning at 
100 degrees and passive flexion to 125 degrees with pain 
beginning at 100 degrees.  The Veteran was only able to flex 
to 105 degrees after repetitive use due to pain and weakness.  
Active extension was to -5 degrees of extension with pain 
beginning at -6 degrees.  Passive extension was to 0 degrees 
with pain beginning at -6 degrees.  Range of motion on 
repetitive use was from -5 to -7 degrees due to pain and 
weakness.  The examiner indicated the condition manifested as 
bony joint enlargement with crepitus, effusion, tenderness, 
painful movement and weakness.  There was grinding and 
abnormal patellar tracking.  X-ray examination of the right 
knee revealed degenerative joint disease.  It was noted that 
the Veteran was retired as of December 2000 due to his knee 
conditions and major depression.  The right knee disability 
was assessed as having a moderate effect on chores, 
recreation, travel, bathing, and dressing and a severe effect 
on shopping.  It prevented exercise and sports.   The 
examiner also stated that although the Veteran reported 
occasional locking, none was found on examination.  In the 
examiner's opinion, a light duty administrative job would be 
appropriate with no standing for more than two hours without 
taking a 15 minute break and no jumping, excessive walking or 
prolonged sitting.  

In light of the evidence, the Board finds that entitlement to 
an initial evaluation in excess of 30 percent disabling is 
not warranted.  An evaluation in excess of 30 percent is 
available under Diagnostic Code 5256; however, as the 
Veteran's right knee did not manifest ankylosis at any time 
during the period on appeal, evaluation under this diagnostic 
code is not warranted.  An evaluation in excess of 30 percent 
disabling is available under Diagnostic Code 5261 based on 
limitation of extension of the leg.  However, the Veteran's 
right knee did not manifest extension limited to 30 degrees 
or more at any time during the period on appeal, even taking 
into account additional range of motion lost due to pain and 
weakness, therefore, a higher initial evaluation under this 
diagnostic code is not warranted.  An evaluation in excess of 
30 percent disabling is available under Diagnostic Code 5262 
based on impairment of the tibia and fibula.  However, the 
Veteran's right knee did not manifest any nonunion of the 
tibia and fibula with loss of motion requiring a brace at any 
time during the period on appeal, therefore, a higher initial 
evaluation under this diagnostic code is not warranted.  As 
noted above, a separate evaluation under Diagnostic Code 5257 
based upon recurrent subluxation or lateral instability is 
available.  However, the Veteran's right knee did not 
manifest any recurrent subluxation or lateral instability 
upon examination at any time during the period on appeal, 
therefore, a separate evaluation under this diagnostic code 
is not warranted.  The Board has considered Diagnostic Codes 
5258, 5259, 5260, and 5263; however, as noted above, 
evaluations in excess of 30 percent disabling are not 
available under these diagnostic codes.  Separate evaluations 
are also not warranted pursuant to those Codes as his 
cartilage has not been dislocated or removed and he does not 
have genu recurvatum.  The Board has also considered the 
propriety of a separation rating pursuant to Code 5260, 
however, at no point during the duration of the claim period 
has the Veteran's flexion been limited to 45 degrees (or 60 
degrees) even taking into account the additional range of 
motion lost on repetitive use due to pain and weakness.  The 
Veteran's complaints of pain, flare-ups of pain once a week 
for three to four hours which further limit his ability to 
ambulate, fatigue and pain upon walking or standing, 
stiffness, swelling, tenderness, and sensations of locking 
and instability have been considered in assigning the 30 
percent evaluation.  However, the evidence as a whole as 
discussed above shows that the criteria for a higher 
evaluation and separation evaluations are not met, therefore, 
entitlement to an initial evaluation in excess of 30 percent 
disabling is denied.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's right knee disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a rating on an extraschedular basis, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In fact, his signs and symptoms and 
the level of severity, as discussed above, are contemplated 
by the schedular criteria.  Accordingly the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Thus, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained or the Veteran has 
provided VA treatment records and private treatment records.  
The appellant was afforded three VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
that regard, the Board notes that the Veteran referenced "S 
Social" not having told him anything in a statement of 
December 2006.  It is not clear if he is referring to Social 
Security Administration benefits and if so what type of 
benefit.  It is noted that he was approaching retirement age 
for Social Security purposes when that statement was written.  
As it has not been reported to VA that he filed for Social 
Security Administration disability benefits and that relevant 
evidence concerning the right knee may be in their 
possession, there is no duty to assist in that regard that is 
unfulfilled.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a right knee condition is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


